UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1977


CALVIN EARL BROWN,

                Plaintiff - Appellant,

          v.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:12-cv-00048-BO)


Submitted:   January 22, 2013              Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin Earl Brown seeks to appeal the district court’s

order denying relief on his civil action.                      The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2012).                     The magistrate judge

recommended that relief be denied and advised Brown that failure

to file timely and specific objections to this recommendation

would waive appellate review of a district court order based

upon the recommendation.

               The    timely     filing     of     specific     objections       to     a

magistrate       judge’s      recommendation       is    necessary       to   preserve

appellate review of the substance of that recommendation when

the     parties        have    been   warned        of   the     consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Brown

has     waived       appellate   review      by    failing     to      file   specific

objections       after    receiving       proper    notice.         Accordingly,      we

dismiss the appeal.            We dispense with oral argument because the

facts    and     legal    contentions      are    adequately    presented       in    the

materials      before     this   court     and    argument     would    not    aid    the

decisional process.

                                                                              DISMISSED




                                            2